DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of copending Application No. 17326640 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, and 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4648455 to Luke.
Regarding claim 1, Luke discloses a system for increased control of steam injection for use in oil and gas recovery in a well, comprising: a plurality of controllable zones F1 and F2 of injection disposed in the well (fig. 1; col. 2, lines 48-59), wherein the plurality of controllable zones include: a primary conduit 20 that houses a plurality of concentric conduits 22 and 11 of decreasing diameter disposed inside of the primary conduit, wherein each of the concentric conduits includes a proximal end and a distal end, wherein the plurality of concentric conduits are fluidly sealed from one another from their respective proximal end to distal end (fig. 4A shows that conduit 11 is closed along the outer walls from the proximal end to distal end, thus preventing fluid communication between the conduits 22 and 11; element 22 (fig. 4A) is placed concentrically within primary conduit 20, and then element 11 is placed concentrically within 22.  Both elements 11 and 22 are substantially pipe/tube shaped, and are open in the middle to allow items, tubulars, fluids, etc., to be passed therethrough.  Thus, there appears to be no valid reason that elements 11 and 22 cannot meet the limitation of a concentric conduit when given the broadest, most reasonable interpretation.  In the applicant’s own disclosure, it is stated that the conduit can be a tube or pipe (paragraph 0014 – emphasis added).  Each of elements 11 and 22 act as a tube or pipe, are concentrically disposed within the primary conduit, and have decreasing diameters with respect to the primary conduit.  Thus, elements 11 and 12 meet the claim limitations as they are currently worded).
Regarding claim 4, the system further comprising a control valve system V above ground that adds enhanced bitumen recovery additives (steam) via each of the zones (fig. 1; col. 1, lines 7-23, col. 2, lines 59-61, and claim 1).
Regarding claims 10 and 11, the primary conduit is a tube/pipe (see Fig. 4A).
Regarding claims 12 and 13, the concentric conduits are a tube/pipe (see Fig. 4A, wherein 22 is at least substantially tube/pipe shaped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke in view of US 20030131989 to Zakiewicz.
Luke teaches the system from claim 1 above, wherein there is a control valve system V above ground for injecting the steam.  However, it is not specifically taught that the valve system also injects at least a solvent for enhanced oil recovery.
Zakiewicz teaches injecting steam into an underground formation for enhanced oil recovery, similar to that of Luke.  It is further taught that a solvent is also injected to enhance oil recovery (paragraphs 0033 and 0035-0037; claim 6).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a solvent as taught by Zakiewicz in the system for enhanced oil recovery of Luke. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a solvent was a well-known material for enhancing oil recovery as taught by Zakiewicz.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke.
Luke teaches that there are at least two controllable zones of injection F1 and F2 in figure 1, which is simply a preferred embodiment.  Although it is not specifically taught that there are from 3-7 zones, it is taught that there are multiple vertically spaced formations (see at least claim 6).  Thus, it would have been obvious to one of ordinary skill in the art that there could have been anywhere from 3-7 controllable zones without departing from the scope of the invention.  It would have been equally obvious to have from 3-7 controllable zones since such a modification would have involved a mere change in the number of zones being treated. A change in the number of components/zones is generally recognized as being within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674